Filed 12/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 273







State of North Dakota, 		Plaintiff and Appellee



v.



Juan Manuel Palacio, III, 		Defendant and Appellant







Nos. 20170180 and 20170181







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable Dann E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



James A. Hope, Assistant State’s Attorney, Dickinson, ND, for plaintiff and appellee; submitted on brief.



Samuel A. Gereszek, East Grand Forks, MN, for defendant and appellant; submitted on brief.

State v. Palacio

Nos. 20170180 and 20170181



Per Curiam.

[¶1]	Juan Manuel Palacio III appeals from a criminal judgment entered after a jury found him guilty of possession of drug paraphernalia and criminal conspiracy to deliver a controlled substance.  Palacio argues the state presented insufficient evidence to uphold the jury’s verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
State v. Gray
, 2017 ND 108, ¶¶ 15–16, 893 N.W.2d 484 (affirming judgment where appellant failed to provide a trial transcript on appeal, making it “impossible for this Court to conduct a meaningful and intelligent review” whether the defendant preserved for appeal the issue of insufficiency of the evidence or whether sufficient evidence supported the verdict).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen

Lisa Fair McEvers